DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 4-8, 10-14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2017/0223947 A1), in view of Kumar et al. (US 2017/0372137 A1), hereinafter referred to as Gall and Kumar, respectively.
Regarding claim 2, Gall teaches a crop yield estimation system for detecting one or more properties of a plant area (Gall Abstract: “A mobile platform structured and operable to perform: in-field phenotype and/or genotype data acquisition … of plants growing in a plot”; Gall ¶0029: “Crop/plant performance can be measured by any metric a user associates with a crop's productivity (e.g. yield)”), the crop yield estimate system comprising: 
an inspection system mountable to a transport device (Gall Figs. 1-2 & 4: the inspection system is mounted to a vehicle), the inspection system comprising: 
a global positioning system (Gall Figs. 1-3: GPS 34); 
an imaging system (Gall Fig. 4: 18 & Gall ¶0032: “the analytics suite 16 includes one or more imaging devices 18 suspended above a ground surface”); 
at least one processor (Gall ¶0023: “one or more processors”); and 
at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the inspection system to (Gall ¶0023: “implemented by one or more computer programs executed by one or more processors … the non-transitory, tangible, computer-readable medium are nonvolatile memory, magnetic storage, and optical storage”; Gall ¶0047: “comprising electronic memory (shared, dedicated or group), e.g., hard drive, external flash drive, ‘Cloud’ based storage, or other electronic memory device”): 
capture image data of the plant area via the imaging system (Gall ¶0030: “an automated crop analysis and treatment system 10 … acquire various types of image data of each plant, or selected groups of plants (e.g., two-dimensional (2D) image data, three-dimensional (3D) image data and line-scan image data)”; Gall ¶0043: “images (e.g., 2D, 3D, or line-scan images) and other data can be captured and collected for the same plot multiple times throughout the season”); 
receive geolocational data via the global positioning system (Gall ¶0031: “map the location of each plant (e.g., via GPS)”); 
associate, at the inspection system, image data with the received geolocational data (Gall ¶0043: “the data acquired by the system 10 during operation can be accurately correlated with the geospatial location at which each bit of data is collected”); and 
a datacenter remote from the inspection system (Gall ¶0044: “The acquired data for analysis and location data (e.g., the GPS coordinates) can be stored in the data processing system 38, or transmitted to one or more separate database”; Gall Fig. 9: Internet/Cloud, Remote Server Network 174), the datacenter configured to: 
receive the image data and the geolocational data from the inspection system (Gall ¶0030, ¶0044, ¶0071 as discussed above); 
analyze the image data and the geolocational data to identify the one or more properties of the plant area and locations of the one or more properties (Gall ¶0031: “the system 10 analyzes the acquired/captured data and collected samples in real-time and determines, detects and/or quantifies one or more characteristic of a plant, animal, and/or microbe, and/or detects and/or quantifies one or more characteristics of the environment (e.g., analyzes a soil or air/gas sample) in, on, or near an area of agricultural use, e.g. a growing area for crops”; Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location.”; Gall ¶0072: “data processing system 38 can include at least one display 162 for displaying such things as information, data and/or graphical representations”; Gall ¶0076: “vegetation indices map 110”; Gall ¶0086: “mapped location for future reference use”; Gall Figs. 6-8); and 
a dashboard configured to display the output (Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location”).
However, Gall does not appear to explicitly teach using one or more machine learning techniques to identify the one or more properties and responsive to the identified one or more properties, generate one or more automated recommendations for crop management actions in one or more areas of the plant area.
Pertaining to the same field of endeavor, Kumar teaches using one or more machine learning techniques to identify the one or more properties (Kumar ¶0040: “fruit count, fruit size, trunk size, and canopy volume may be extracted using statistical machine learning techniques”; Kumar ¶0042: “machine learning techniques may include a set of techniques to determine trends in data and to learn models for predicting properties of interest from observed data correlated to the desired properties of interest (e.g., crop yield, stress, or disease). This includes techniques for dimensionality reduction, unsupervised learning, and supervised learning”); and 
responsive to the identified one or more properties, generate one or more automated recommendations for crop management actions in one or more areas of the plant area (Kumar ¶0044: “the sensing modalities of the sensor suite are selected to monitor a range of plant physiological and morphological properties, and actionable intelligence can be extracted from the data acquired by the system … Accurate estimation of leaf area has the potential to improve pruning and spraying management. The capability to estimate yield accurately will enable growers to plan labor for harvesting and storage for harvested fruits, both of which may be facilitated by predictive models that use the acquired data to estimate a property of interest (i.e., leaf area or fruit count)”).
Gall and Kumar are considered to be analogous art because they are directed to image processing for analyzing plant data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall) to use machine learning and generate recommendations based on the identified properties (as taught by Kumar) because the combination allows extraction of actionable intelligence from the data with or without supervision and help guide the management of the plants (Kumar ¶0029, ¶0042, ¶0048, ¶0052).

Regarding claim 4, Gall, in view of Kumar, teaches the crop yield estimation system of claim 2, wherein the inspection system further comprises at least one of an environment sensor unit, an inertial movement unit, or a radio unit (Note that only one of the alternative limitations is required by the claim language. Gall Fig. 1: 90, 92, 94 & Gall ¶0032: “the analytics suite 16 can include at least one ion selective electrode 90 for testing or sampling soil, at least one optical and/or electrical conductivity sensor 92 for testing or sampling soil, and/or at least one deoxyribonucleic acid (DNA) detection sensor 94 for testing or sampling soil”).

Regarding claim 5, Gall, in view of Kumar, teaches the crop yield estimation system of claim 2, wherein capturing the image data of the plant area via the imaging system further comprises capturing at least three dimensional (3D) and two dimensional (2D) data (Gall ¶0030 & ¶0043 discussed above).

Regarding claim 6, Gall, in view of Kumar, teaches the crop yield estimation system of claim 5, wherein the at least one non-transitory computer-readable storage medium storing instructions thereon that, when executed by the at least one processor, cause the inspection system to generate preprocessed data including determining one or more of a color, brightness, and resolution of the image data (Note that only one of the alternative limitations is required by the claim language. Gall ¶0055: “adjust the light intensity of the image data, e.g., color and NIR 2D, 3D or line-scan image data”).

Regarding claim 7, Gall, in view of Kumar, teaches the crop yield estimation system of claim 6, wherein generating preprocessed data further includes correcting the color of the image data (Gall ¶0058: “execution of the plant analytics software calculates a pixel by pixel color ratio between normalized color and NIR image data for each set of image data captured”).

Regarding claim 8, Gall, in view of Kumar, teaches the crop yield estimation system of claim 6, wherein generating preprocessed data further includes correcting the brightness of the image data (Gall ¶0055 discussed above).

Regarding claim 10, Gall, in view of Kumar, teaches the crop yield estimation system of claim 6, wherein generating the pre-processed data further comprises determining if the one or more of the color, the brightness, or the resolution of the image data is below a threshold requirement, and recapturing the image data until the one or more of the color, the brightness, or the resolution of the image data meets the threshold requirement (Note that only one of the alternative limitations is required by the claim language. Gall ¶0050: “if particular data collected and analyzed in real-time does not meet a certain stipulated threshold or fall within a specified range, or meet other stipulated criteria, the uploaded itinerary instructions can instruct the system 10 to repeat the collection of such data, or ignore such data, or modify/adjust such data, or collect one or more types of additional or different data”).

Regarding claim 11, Gall, in view of Kumar, teaches the crop yield estimation system of claim 6, wherein the datacenter is further configured to determine and generate output data based at least partially on the pre-processed data, wherein the output data comprises at least one of growth stage, estimated crop yield, estimated crop forecast, estimated plant health, disease estimate, nutrient deficiency estimate, fruit quantity, flower quantity, fruit size, fruit diameter, tree or vine height, trunk or stem diameter, trunk or stem circumference, tree or vine volume, canopy volume, color, leaf color, leaf density, plant abnormalities, historical data, biological data, and agricultural engineering data (Note that only one of the alternative limitations is required by the claim language. Gall Abstract: “plant height measurement”; Gall ¶0005: “chemical, physical, and biological data acquisition, including phenotyping, genotyping, and biochemical assessments of plants, animals, or microbes … plant height measurement … sampling of soil where such plants are growing (e.g., sample soil for soil composition or nutrient characterization”; Gall ¶0071 as discussed above regarding pre-processing; Gall ¶0050 further teaches that the data can be modified/adjusted).

Regarding claim 12, Gall, in view of Kumar, further teaches that the crop yield estimation system generates and analyzes pre-processed data (Gall ¶0071: “Data validation and pre-processing can be performed in the several stages, which together can handle common quality issues such as completely absent content, excessive calibration panel coverage by shadow, over-exposure artifacts, corruptions (present, but unreadable source data, be it image or image meta), LIDAR filtering for stationary/reversed data sweeps and positional anomalies which lead to extreme overlaps and or gaps between images”); and
generates a map of the plant area using the identified at least one property of the plant area and a location of the identified at least one property, wherein the map includes at least one icon indicating the identified at least one property, wherein a position of the at least one icon within the map correlates to the location of the at least one identified property (Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location.”; Gall ¶0072: “data processing system 38 can include at least one display 162 for displaying such things as information, data and/or graphical representations”; Gall ¶0076: “vegetation indices map 110”; Gall ¶0086: “mapped location for future reference use”; Gall Figs. 6-8). 
Therefore, claim 12 is rejected using the same rationale as applied to claim 2 discussed above.

Regarding claim 13, Gall, in view of Kumar, teaches the crop yield estimation system of claim 12, wherein the imaging system comprises at least one of a high-definition infrared camera, an inertial movement unit, stereoscopic cameras, a laser scanner (LiDAR), or a radio unit (Note that only one of the alternative limitations is required by the claim language. Kumar ¶0030: “system 100 may include an inertial measurement unit (IMU) 108”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall) to use an IMU (as taught by Kumar) because the combination allows various parameters, e.g., acceleration, velocities, etc., to be measured (Kumar ¶0030).

Regarding claim 14, Gall, in view of Kumar, teaches the crop yield estimation system of claim 12, wherein capturing the image data of the plant area via the imaging system further comprises capturing at least three dimensional (3D) and two dimensional (2D) data (Gall ¶0030 & ¶0043 discussed above).

Regarding claim 16, Gall, in view of Kumar, further teaches that the crop yield estimation system performs a method for the processes described in claims 1 and 17 (Gall Title: “Apparatus and methods for in-field data collection and sampling”). 
Gall, in view of Kumar, further teaches moving an inspection system across the plant area, generating pre-processed data, transmitting and analyzing the pre-processed data, and wherein indications of the automated recommendations are visible in the map in positions correlating to the one or more areas of the plant area associated with the automated recommendations (”Gall ¶0043: “system 10 can move along the perimeter of one or more fields and/or plots to be analyzed, and record /map the locations (e.g., GPS locations) at the four corners of the one or more fields and/or plots, thereby creating a geo-fence or map of the field and/or each plot within the field”; Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location.”; Gall ¶0072: “data processing system 38 can include at least one display 162 for displaying such things as information, data and/or graphical representations”; Gall ¶0076: “vegetation indices map 110”; Gall ¶0086: “mapped location for future reference use”; Gall Figs. 6-8).
Therefore, claim 16 is rejected using the same rationale as applied to claims 2 and 12 set forth above.

Regarding claim 17, Gall, in view of Kumar, teaches the method of claim 16, wherein capturing the image data of the plant area via the imaging system further comprises capturing at least three dimensional (3D) and two dimensional (2D) data (Gall ¶0030 & ¶0043 discussed above).

Regarding claim 20, Gall, in view of Kumar, teaches the method of claim 16, further comprising segmenting the pre-processed data to identify which parts of the pre-processed data correspond to fruits, tree canopy, and flowers (Gall ¶0038: “Examples of data that can be collected passively using imaging and/or optical equipment include measuring biomass, flower/inflorescence size or shape, internode length, leaf angle, amount of necrotic tissue area, or any other characteristic that an image system can be designed to detect and/or distinguish and/or quantify”; Kumar ¶0026: “the sensors onboard may be selected to monitor a range of plant physiological and morphological properties such as canopy volume, leaf area, water stress, and crop yield (e.g., fruit count, fruit size).”; Kumar ¶0040: “fruit count, fruit size, trunk size, and canopy volume may be extracted using statistical machine learning techniques”).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2017/0223947 A1), in view of Kumar et al. (US 2017/0372137 A1), and further in view of Foi et al. (US 2018/0330473 A1), hereinafter referred to as Gall, Kumar, and Foi, respectively.
Regarding claim 9, Gall, in view of Kumar, teaches the crop yield estimation system of claim 6, but does not appear to explicitly teach adjusting the resolution of the image data.
Pertaining to the same field of endeavor, Foi teaches adjusting the resolution of the image data (Foi ¶0032: “Systems and methods according to one or more embodiments of the disclosure can increase the resolution, definition, and/or SNR of such low fidelity (e.g., low resolution, definition, and/or SNR) images of a scene (to ‘super-resolve’ images, as also referred to herein) by using ‘pilot’ or ‘reference’ images of the same scene captured in a higher resolution using a visible light imaging sensor or other imaging sensor capable of capturing a higher resolution image”).
Gall, in view of Kumar, and Foi are considered to be analogous art because they are directed to image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall, in view of Kumar) to adjust the image resolution (as taught by Foi) because the combination enhances a resolution, definition, and/or signal-to-noise ratio (SNR) of images to provide sharper, easier-to-interpret, more visually pleasing, and more content-rich images and videos for viewing and for further image processing (Foi ¶0006).

Claim(s) 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2017/0223947 A1), in view of Kumar et al. (US 2017/0372137 A1), and further in view of McPeek (US 2018/0259496 A1), hereinafter referred to as Gall, Kumar, and McPeek, respectively.
Regarding claim 15, Gall, in view of Kumar, teaches the crop yield estimation system of claim 14, wherein the datacenter comprises: 
a data processing system comprising a communications framework, a processor unit, memory, persistent storage, a communications unit, an input/output unit, knowledge base data sources, and a software stack (Gall Fig. 9: Processor 154, Internet/Cloud, Remote Server Network 174, Electronic Storage 158, Display 162 (output), User Interface 166 (input); Gall ¶0023, ¶0044, ¶0047, ¶0053, ¶0072 as discussed above); 
wherein the datacenter is configured to: 
identifying the properties of the plant area using knowledge base data sources to identify the properties of the plant area (Gall ¶0067: “a quality control process can be implemented wherein the data can be reviewed and analyzed to make sure it corresponds, based on data currently and/or previously collected about the location with what is expected be acquired from the respective field(s), plot(s) and/or plants”); and
combine the three-dimensional (3D) model of each plant and the identified properties of the plant area to generate the map of the plant area (Gall ¶0030: “map the location of every sample it collects and every plant growing in the field … record and store the captured data, collected samples, resulting analysis, course of action taken, and mapped location for future reference and use”; Gall ¶0031: “map the location of each plant”; Gall ¶0043: “system 10 can move along the perimeter of one or more fields and/or plots to be analyzed, and record /map the locations (e.g., GPS locations) at the four corners of the one or more fields and/or plots, thereby creating a geo-fence or map of the field and/or each plot within the field”; Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location”; Gall Figs. 6-8).
However, Gall, in view of Kumar, does not appear to explicitly teach reconstructing 3D point cloud data using the 3D and 2D image data, segmenting the 3D and 2D image data, using the segmented 3D and 2D image data and the 3D point cloud data to identify the properties of the plant area, and combining the segmented image data and the reconstructed 3D point cloud data to generate a 3D model of each plant of the plant area.
Pertaining to the same field of endeavor, McPeek teaches reconstructing three-dimensional point cloud data using 3D and 2D image data (McPeek Abstract: “assembled point cloud data”; McPeek ¶0059: “The data collected is represented as a point cloud as demonstrated in FIG. 5. In a point cloud, the individual points model the surface of every object in the sensor's range. For example, the point cloud may be parsed into models of leaves, branches, fruit, or entire trees. Three dimensional models, such as polygon mesh models may be derived from point clouds”; McPeek Fig. 6a); 
segmenting the 3D and 2D image data to generate segmented image data (McPeek ¶0075: “the morphological analysis segments and classifies features further, identifying branching structure, trunk segmentation, biomass estimation, tree stand structure, forest canopy height, extent, fruit clustering, and similar dimensional and structural plant features”); 
using the segmented 3D and 2D image data, the reconstructed 3D point cloud data, and the knowledge base data sources to identify the properties of the plant area (McPeek ¶0007: “a software component configured to analyze the data to generate analyzed data”; McPeek ¶0074: “the software component processes the data to automatically extract the morphological attributes of a tree. Models based on point cloud data may be used to extract morphological attributes, such as plant height or trunk diameter … the software component may search for boundaries of the three-dimensional point-cloud or other sensor data”; McPeek Fig. 3); and
combine the segmented 3D and 2D image data and the reconstructed 3D point cloud data to generate a 3D model of each plant of the plant area (McPeek Fig. 5; also see McPeek ¶0074-¶0075 discussed above).
McPeek also teaches combining the geo-reference data, the 3D model of each plant, and the analysis results to generate the map of the area plants showing the analysis results (McPeek ¶0068: “When combined with positional data from the GPS and INS, the vertices may be mapped onto a geodetic coordinate system”; McPeek ¶0071: “By combining orientation data with GPS positional data, the systems and methods may detect skewed data points from poor registration to a mapping frame”; McPeek Fig. 6a).
Gall, in view of Kumar, and McPeek are considered to be analogous art because they are directed to image processing for analyzing plant data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall) to use point cloud and segmentation data to generate plant analysis results (as taught by McPeek) because the combination enables accurate analysis by providing morphological data (McPeek Abstract & ¶0064).

Regarding claim 18, Gall, in view of Kumar, teaches the method of claim 17, wherein generating the map of the plant area comprises: 
identifying the properties of the plant area (Gall ¶0067: “a quality control process can be implemented wherein the data can be reviewed and analyzed to make sure it corresponds, based on data currently and/or previously collected about the location with what is expected be acquired from the respective field(s), plot(s) and/or plants”); and
combine the three-dimensional (3D) model of each plant and the identified properties of the plant area to generate the map of the plant area (Gall ¶0030: “map the location of every sample it collects and every plant growing in the field … record and store the captured data, collected samples, resulting analysis, course of action taken, and mapped location for future reference and use”; Gall ¶0031: “map the location of each plant”; Gall ¶0043: “system 10 can move along the perimeter of one or more fields and/or plots to be analyzed, and record /map the locations (e.g., GPS locations) at the four corners of the one or more fields and/or plots, thereby creating a geo-fence or map of the field and/or each plot within the field”; Gall ¶0052: “the system 10 will use the created map along with the various data and itinerary instructions provided, as described above, to ensure the system 10, i.e., the data processing system 38, is properly correlating the data being collected with the correct plant, plot and field location”; Gall Figs. 6-8).
However, Gall, in view of Kumar, does not appear to explicitly teach reconstructing 3D point cloud data using the 3D and 2D image data, segmenting the 3D and 2D image data, using the segmented 3D and 2D image data and the 3D point cloud data, and combining the segmented image data and the reconstructed 3D point cloud data to generate a 3D model of each plant of the plant area.
Pertaining to the same field of endeavor, McPeek teaches reconstructing three-dimensional point cloud data using 3D and 2D image data (McPeek Abstract: “assembled point cloud data”; McPeek ¶0059: “The data collected is represented as a point cloud as demonstrated in FIG. 5. In a point cloud, the individual points model the surface of every object in the sensor's range. For example, the point cloud may be parsed into models of leaves, branches, fruit, or entire trees. Three dimensional models, such as polygon mesh models may be derived from point clouds”; McPeek Fig. 6a); 
segmenting the 3D and 2D image data to generate segmented image data (McPeek ¶0075: “the morphological analysis segments and classifies features further, identifying branching structure, trunk segmentation, biomass estimation, tree stand structure, forest canopy height, extent, fruit clustering, and similar dimensional and structural plant features”); 
using the segmented 3D and 2D image data, the reconstructed 3D point cloud data (McPeek ¶0007: “a software component configured to analyze the data to generate analyzed data”; McPeek ¶0074: “the software component processes the data to automatically extract the morphological attributes of a tree. Models based on point cloud data may be used to extract morphological attributes, such as plant height or trunk diameter … the software component may search for boundaries of the three-dimensional point-cloud or other sensor data”; McPeek Fig. 3); and
combine the segmented 3D and 2D image data and the reconstructed 3D point cloud data to generate a 3D model of each plant of the plant area (McPeek Fig. 5; also see McPeek ¶0074-¶0075 discussed above).
McPeek also teaches combining the geo-reference data, the 3D model of each plant, and the analysis results to generate the map of the area plants showing the analysis results (McPeek ¶0068: “When combined with positional data from the GPS and INS, the vertices may be mapped onto a geodetic coordinate system”; McPeek ¶0071: “By combining orientation data with GPS positional data, the systems and methods may detect skewed data points from poor registration to a mapping frame”; McPeek Fig. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall) to use point cloud and segmentation data to generate plant analysis results (as taught by McPeek) because the combination enables accurate analysis by providing morphological data (McPeek Abstract & ¶0064).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (US 2017/0223947 A1), in view of Kumar et al. (US 2017/0372137 A1), and further in view of Rees (US 2017/0071188 A1), hereinafter referred to as Gall, Kumar, and Rees, respectively.
Regarding claim 21, Gall, in view of Kumar, teaches the method of claim 20, but does not appear to explicitly teach determining that the identified fruits are free from occlusion by other objects.
Pertaining to the same field of endeavor, Rees teaches determining that the identified fruits are free from occlusion by other objects (Rees ¶0087: “One of the principal obstacles—and sources of error for weed identification—encountered by existing weed identification technologies in real-world (as opposed to controlled or lab) environments is occlusion”; Rees ¶0125: “One of the innovations of the segmentation process as discussed above is the combined analysis of the color and depth, which provides tolerance to errors created by occlusion, stubble, foreign objects and poor height rendering. If depth alone is considered when identifying components, a component that is connected to the ground (e.g., grass leaves, plant stems, and clovers) can be labeled with the ground as a contiguous object”).
Gall, in view of Kumar, and Rees are considered to be analogous art because they are directed to image processing for analyzing plant data. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method for in-field data collection and sampling (as taught by Gall, in view of Kumar) to determine if there is any occlusion (as taught by Rees) because the combination reduces error (Rees ¶0125).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7-11, 13-15, and 17-19 of U.S. Patent No. 10,891,482 (S/N: 16/031,801). Although the claims at issue are not identical, they are not patentably distinct from each other because they both directed to managing a crop yield estimation system and providing recommendations for potential plant treatment based on the analyzed plant property. Refer to the table mapping the claims below.

Instant Application (S/N: 17/146,776)
U.S. 10,891,482  B2 (S/N: 16/031,801)
Claims 2, 12, 16
Claims 1, 8, and 13
Claim 3
Claims 1, 8, and 13
Claim 4
Claims 2, 9, and 10
Claim 5
Claims 1, 8, and 13
Claim 6
Claims 1, 8, and 13
Claim 7
Claims 4 and 5
Claim 8
Claims 4 and 5
Claim 9
Claims 4 and 5
Claim 10
Claim 5
Claim 11
Claim 7
Claim 13
Claims 2 and 9
Claim 14
Claims 1, 8, and 13
Claim 15
Claims 11, 14, and 15
Claim 17
Claims 1, 8, and 13
Claim 18
Claims 11, 14, and 15
Claim 19
Claim 17
Claim 20
Claim 18
Claim 21
Claim 19


Allowable Subject Matter
Claims 3 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, the prior art of record teaches the crop yield estimation system of claim 2 and further teaches providing automated recommendations for crop management actions in one or more areas (refer to the rejection of claim 2 discussed above).
However, the prior art, alone or in combination, does not appear to teach or suggest that the automated recommendations correspond to generating recommendations for at least one of a dosing of fertilizers, a dosing of pesticides, an amount of irrigation, types of fertilizers, or types of pesticides.

Regarding claim 19,  the prior art of record teaches the method of claim 16, further comprising: 
based at least partially on the identified one or more properties, predicting plant properties (Kumar ¶0042: “machine learning techniques may include a set of techniques to determine trends in data and to learn models for predicting properties of interest from observed data correlated to the desired properties of interest (e.g., crop yield, stress, or disease). This includes techniques for dimensionality reduction, unsupervised learning, and supervised learning”); and 
generating the one or more automated recommendations for crop management to the plant property of the fruit plants within the plant area (Kumar ¶0044: “the sensing modalities of the sensor suite are selected to monitor a range of plant physiological and morphological properties, and actionable intelligence can be extracted from the data acquired by the system … Accurate estimation of leaf area has the potential to improve pruning and spraying management. The capability to estimate yield accurately will enable growers to plan labor for harvesting and storage for harvested fruits, both of which may be facilitated by predictive models that use the acquired data to estimate a property of interest (i.e., leaf area or fruit count)”).
However, the prior art, alone or in combination, does not appear to teach or suggest that the ripening date is estimated based on the identified plant properties and generating the automated recommendations to adjust ripening date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667